Citation Nr: 0018823	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite to the feet.

2.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1951 to April 
1953.  His awards included the Combat Infantry Badge and 
Korean Service Medal, with two Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends that he is entitled to service 
connection for residuals of frostbite on his feet, is 
entitled to an increased rating for PTSD and also entitled to 
a total disability evaluation due to individual 
unemployability.  He is currently service connected for PTSD, 
with dysthymia rated as 30 percent disabling; tinnitus rated 
as 10 percent disabling and left ear hearing loss rated as 0 
percent disabling. 

Service connection for frostbite was denied by the RO in a 
March 1996 rating decision.  The veteran appealed to the 
Board, which upheld this denial in a December 1997 
determination.  The question now involves whether new and 
material evidence has been submitted to reopen a claim for 
entitlement for residuals of frostbite of both feet.

The Board finds that the veteran's claims regarding the 
issues of entitlement to an increased evaluation for PTSD and 
for total disability due to individual unemployability are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Upon review of the record, the Board finds that due process 
considerations warrant a remand of this matter.  The record 
reflects that the veteran underwent a compensation and 
pension examination in January 1999.  This examination gave a 
history of involvement in the PTSD treatment program at the 
New Orleans VA Medical Center since 1994.  The veteran 
asserted in his Notice of Disagreement of March 1999 that he 
is presently seeing a physician for PTSD and for pain 
connected with frostbite of his feet.  A review of the record 
reveals that the most recent VA treatment records are dated 
from 1994 to 1995.   Although the veteran asserts ongoing 
treatment for his claimed disorders, and the VA examination 
of January 1999 gives the impression of continued treatment 
at a VAMC from 1994 to the present, the RO has not attempted 
to obtain any VA treatment records for any claimed disorder 
subsequent to 1995. 

Where missing records described by the veteran are VA medical 
records, they are in the Secretary's control and could 
reasonably be considered to be a part of the record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board is obliged to 
fulfill the duty to assist by obtaining pertinent VA medical 
treatment records; failure to do so, coupled with failure to 
provide the claimant with notice explaining this deficiency, 
would hinder the finality of the Board's decision.  See Tetro 
v. West, No. 97-1192 (U.S. Vet App. Apr. 4, 2000).  The Board 
finds that all available VA medical treatment records should 
be obtained for an adequate determination of the issues on 
appeal.  Bell, supra.  VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to a well-
grounded claim. 38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Finally, if additional medical records are obtained regarding 
the veteran's PTSD disability, the RO may need to reschedule 
another examination, to include a review of these additional 
records.  The fulfillment of the statutory duty to assist 
also includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

With regard to the veteran's claim of TDIU, the Board finds 
it appropriate to forego adjudication of this issue while the 
claim of service connection for residuals of frostbite of the 
feet is developed and considered.  In this case, the service 
connection and total rating claims are inextricably 
intertwined because the outcome of the service connection 
claim may affect the merits and outcome of an adjudication of 
the total rating claim.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be allowed to 
submit additional evidence in support of 
the claim.

2.  The RO should make another attempt to 
obtain the veteran's medical records for 
any treatment received after 1995 at the 
VA Medical Center located in New Orleans, 
Louisiana.  If the VA Medical Center is 
unable to locate the records in question, 
documentation of the search efforts and 
results should be associated with the 
claims folder.  If the records have been 
transferred to another facility or 
retired, it should be so noted and any 
indicated follow-up by the RO should be 
made.

3.  If pertinent records are obtained, 
the RO should reschedule the veteran for 
a VA psychiatric examination, in order to 
determine the extent of impairment caused 
by his service- connected PTSD.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable.

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF) and explain its 
significance.

4.  If pertinent records are obtained, 
the RO should reschedule the veteran for 
the appropriate examination to ascertain 
the current extent of his service 
connected tinnitus and left ear hearing 
loss.  The report of examination should 
include a detailed account of all 
manifestations of the disorder found to 
be present. All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report. 

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  In this regard, the RO should 
specifically:

a. Adjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim for entitlement to 
service connection for residuals of 
frostbite of the feet and if so, whether 
service connection is warranted.

b. Adjudicate the issue of entitlement to 
an increased rating for a service 
connected psychiatric disorder, 
manifested by PTSD and dysthymia, 
currently rated as 30 percent disabling.

c. Finally, adjudicate the issue of 
entitlement to a total rating for 
compensation on the basis of individual 
unemployability (TDIU).


If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




